



Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENTS


RECITALS

A.       On or about January 5, 2004, Robin K. Sheeley (“Sheeley”) and Photo
Control Corporation (“PCC” or “Company”) entered into an Employment Agreement
(the “Sheeley Agreement”).

B.       On or about August 31, 2004, PCC changed its name to Nature Vision,
Inc. in connection with a merger.

C.       Pursuant to the respective terms, the Sheeley Agreement will expire on
December 31, 2006.

D.       Company desires to retain the services of Sheeley beyond December 31,
2006, and, therefore, the parties agree to amend the Sheeley Agreement on the
terms and conditions set forth below.



AGREEMENT

1.        Effective as of the date hereof, Section 2 of the Sheeley Agreement is
amended as follows:

 

 

2.

Term of Employment.   Employee’s employment under this Agreement will commence
as of the date of this Agreement and will continue until December 31, 2007 (the
“End Date”), unless earlier terminated pursuant to Section 5 of this Agreement.
After the End Date, Employee’s employment with the Company will be at-will, and
either Employee or the Company may terminate Employee’s employment at any time,
for any or no reason, and with or without notice and the terms of this Agreement
will expire except as set forth in Section 13.9 of this Agreement or as
otherwise expressly provided for herein.


--------------------------------------------------------------------------------


2.        Effective as of the date hereof, Section 3.1 of the Sheeley Agreement
is amended as follows:

 

3.1     Base Salary.   Company agrees to pay Employee at the rate of $13,000.00
per month, subject to adjustment as provided for in this Agreement. This Section
3.1 may be amended from time to time by a written agreement of the parties
setting forth the then-current base salary payable by the Company to Employee.
Employee will be paid his base salary in accordance with the Company’s standard
payroll procedures.

 

3.        Effective as of the date hereof, Section 4 of the Sheeley Agreement is
amended by adding a new Section 4.6 to read as follows:

 

 

4.6

2006 Performance Bonus.    Company agrees to pay Employee a 2006 performance
bonus of $47,000.00, provided all of the following performance benchmarks are
attained. This performance bonus replaces all prior 2006 performance
compensation except for those listed in 4.1(c) of the Sheeley Agreement :

 

 

4.6.1

“Net Sales” of “Vaddio Product,” as both terms are defined in Section 4.1 of the
Agreement, for calendar year 2006 exceed $8,700,000.00; and

 

 

4.6.2

“Gross Profit” (meaning the Net Sales less cost of goods sold) derived from the
sale of Vaddio Product for calendar year 2006 exceeds $3,032,600.00; and

 

 

4.6.3

Employee has developed and presented a reasonable relocation plan to move the
Vaddio operations on or before April, 1, 2007 from its present location to a
location approved by the Company and being implemented by December 31, 2006; and

 

 

4.6.4

Headcount and operating expenses do not exceed originally budgeted 2006 numbers.

 

4.        Effective as of the date hereof, Section 4 of the Sheeley Agreement is
amended by adding new Sections 4.7 and 4.8 to read as follows:

 

 

4.7

2007 Performance Bonus.    Provided the sale of the Vaddio operations is not
closed prior to January 1, 2007, Company agrees to pay to Sheeley a 2007
performance bonus equal to five percent (5%) of the amount by which the Gross
Profit derived from the sale of Vaddio Product, as defined in Section 4.6.2,
during calendar year 2007 exceeds the Gross


--------------------------------------------------------------------------------


Profit derived from the sale of Vaddio Product for the same period during
calendar year 2006. The date of calculation shall be the earlier of: December
31, 2007; or the date on which the sale of the Vaddio operations is closed. The
bonus will be paid no later than 90 days following the closing of the sale.

 

 

4.8

The operative provisions of Section 4.2, 4.3 and 4.5 shall apply to the bonus
payable under new Section 4.6 and the operative provisions of Section 4.5 shall
apply to the bonus payable under new Section 4.7.

 

5.       Effective as of the date hereof, Section 5.1(b) of the Sheeley
Agreement is amended as follows:

 

(b)

At any time prior to the End Date, Employee may terminate his employment other
than for Good Reason upon 30 days prior written notice to the Company. for
purposes of this Section 5, “Good Reason” means: (i) the Company materially
reducing Employee’s salary set forth in Section 3.1 of this Agreement; (ii) the
Company requiring Employee, without Employee’s consent, to be based permanently
outside a 100 mile radius of the Company’s principal office in Minneapolis,
Minnesota; (iii) material breach by the Company of this Agreement; (iv) if a
buyer of all or substantially all of the Vaddio operations does not either
(A) agree to assume and be bound by the provisions of this Agreement or (B) hire
Employee directly or indirectly to work for such buyer; or (v) the Company
discontinues the Vaddio operations, other than as a result of the sale of the
Vaddio operations to a third party.

6.       Effective as of the date hereof, Section 10 of the Sheeley Agreement is
amended by adding a new Section 10.5 to read as follows:

 

10.5

Limit on Non-compete.   Notwithstanding any provision of this Agreement to the
contrary, the non-competition and non-solicitation provisions of Sections 10.1,
10.2 and 10.3 of this Agreement shall continue to and expire on December 31,
2009.

7.     The Sheeley Agreement will remain in full force and effect, except as
expressly modified herein.

 

8.     This Amendment is as of the 9th day of October, 2006, to be effective the
1st day of August, 2006.

 


--------------------------------------------------------------------------------


    /s/   Robin K. Sheeley     Robin K. Sheeley  


  NATURE VISION, INC.       By:    /s/   Michael R. Day     Its:    Chief
Financial Officer    
















--------------------------------------------------------------------------------